Title: [1780 January 23.]
From: Adams, John
To: 


      1780 January 23. We arrived at Bayonne. Here We paid off our Spanish Guide with all his Train of Horses, Calashes, Waggon, Mules, and Servants. To do them Justice they had always shewn a disposition to assist and befriend Us to the Utmost of their Power, and We had no cause to complain of any improper Behaviour in any of them. I was obliged to sell my Mule, for which I was very sorry, as he was an excellent Animal and had served me very well. I sold him for what he cost me. We purchased a Post Chaise and hired some others for our Jour­ney. I made my Visit to the Governor and received his in return.
      
     